DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to a response filed 25 April 2022, on an application filed 16 October 2019, which is related to applications that claim domestic priority to provisional applications filed 29 March 2013.
Claims 1-23 were originally filed, and subject to a restriction requirement.
Claims 8-13 and 22 were elected by the Applicant without traverse on 25 April 2022. 
Claims 1-7, 14-21 and 23 were canceled by the Applicant. 
Claims 24-39 were added by amendment.
Claims 8-13, 22 and 24-39 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6 January 2020 has been considered by the Office to the extent indicated.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-13, 22 and 24-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 8 recites the limitation a signal, twice; and then the signal in the final limitation. It is unclear which a signal the phase the signal refers to.

Claim 12 recites the limitation such that. It is unclear whether the material that follows such that is required by the claim as a positive recitation.

Claim 13 recites the limitation is operable to enable. It is unclear whether the material that follows this limitation is required by the claim as a positive recitation.

Claim 24 recites the limitation the first and second communications systems. There is insufficient antecedent basis for this limitation in the claim.

Claim 27 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a communications system and, accordingly, the identification/description is indefinite.


To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-12, 22 and 24-31 are rejected under 35 U.S.C. 103 as being obvious over Hayes et al. (U.S. PG-Pub 2014/0259414 A1), hereinafter Hayes, further in view of Leib et al. (U.S. PG-Pub 2010/0212087 A1), hereinafter Leib.

As per claim 8, Hayes discloses a system comprising 
a server (Hayes discloses local bed server #132 of Fig. 9 and paragraph 118.), 
a patient support system including first communications circuitry in electrical communication with the server and second communications circuitry (Bed #20a has circuitry to electrically communicate with local bed server #132 and mobile computing device #126, via Software Wifi Access Point #130 and/or healthcare facility access point #88, see Fig. 9 and paragraphs 118-120.), and 
a mobile computing device, the mobile computing device including first communication circuitry for communicating with the server and second communication circuitry capable of communicating with the second communications circuitry of the patient support system (Mobile computing device #126 has a Bluetooth transceiver to communicate with access point #130 of bed; mobile computing device can also communicate with access point #130 of bed using a WiFi connection, communication through access point enables communication to local bed server, see Fig. 9 and paragraphs 119-120.), 
the mobile computing device operable to receive a signal from the patient support system, establish a one-to-one communications link with the second communications circuitry of the patient support system (Paragraphs 119-120 disclose communications enabled via various security protocols between the bed and the mobile computing device.), ..., and transmit information from the patient support system to the remote server, wherein the server processes the signal and transmits the information from the patient support system to a hospital information system (System is operative to transmit information from the bed to the local bed server, which then can transmit that information to any other device on the network, including further servers, see paragraph 118: “When included, local bed server 132 functions to receive data transmitted by patient support apparatus 20a (which is a bed in this example, although it will be understood that it could be any other type of patient support apparatus) and make such data available to any other applications or servers running on the healthcare network 72. Local bed server is also configured to communicate and receive data from any other applications or servers (e.g. servers 90, not shown in FIG. 9) running on the healthcare network 72 and to forward such data to one or more patient support apparatuses 20 that are positioned within the healthcare facility.”).

Hayes fails to explicitly disclose transmit to the server a signal indicative of the ongoing communications with the patient support system

Leib teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a portable device to transmit to the server a signal indicative of the ongoing communications with the patient support system (Leib discloses portable portals to provide care to a patient, wherein the portal communicates between the server and the patient support system, see paragraphs 17, 125 and 226-231 and Figs. 60-61B.) in order to provide a more convenient user interface for controlling devices and data.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient support apparatus with remote communications of Hayes to include a portable device to transmit to the server a signal indicative of the ongoing communications with the patient support system, as taught by Leib, in order to arrive at a patient support apparatus with remote communications that provides a more convenient user interface for controlling devices and data. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 9-12, 22 and 24-31, Hayes/Leib disclose claim 8, discussed above. Hayes/Leib also discloses:
9. 	wherein the mobile computing device includes operational circuitry used by a caregiver to enter patient related information (Hayes discloses circuitry in the mobile computing device to enter data by a caregiver, see Fig. 9 and paragraphs 119-120. Leib disclose entering patient related information, see paragraphs 17, 125 and 226-231 and Figs. 60-61B.)
10. 	wherein the mobile computing device associates the patient related information with the information from the patient support system and transmits the associated data to the remote server (Hayes discloses the mobile computing device and transmitting data with a server; Leib discloses the caregiver interface that communicates received and transmitted data between the bed and the server; as indicated above.);
11. 	wherein the remote server transmits instructions intended for the patient support system to the mobile computing device (Hayes discloses the mobile computing device and transmitting data with a server; Leib discloses the caregiver interface that communicates received and transmitted data between the bed and the server; as indicated above.);
12. 	wherein the mobile computing device is configured such that a user may optionally allow the instructions from the server intended for the patient support system to be transmitted by the mobile computing device to the patient support system (Hayes discloses the mobile computing device and transmitting data with a server; Leib discloses the caregiver interface that communicates received and transmitted data between the bed and the server; as indicated above. Please note that this limitation is not required by the invention.);
22. 	a remote computer device in communication with the patient support system, the patient support system having circuitry operable by a user to obtain at least one software application from the remote computer device, and an authentication software module that verifies that the at least one software application is authorized for use on the patient support system, the at least one software module being unusable on the patient support system until verification has occurred (Hayes is operative to install/update remotely received software after authorization, see paragraphs 114-116.);
24. 	wherein the first and second communications systems comprise wireless communication systems (Software WiFi access point #130 comprises wireless communications, see Fig. 9 of Hayes.);
25.  	the server is in electrical communication with the patient support system through physical communications connection (Local network #72 can be comprised of an ethernet, so at least part of the server-bed communication system can be physical, see Hayes, paragraph 52.);
26. 	wherein the first communication system is a 3G communication system (Hayes discloses 3G communications, see paragraph 114.);
27. 	wherein the second communications system is a Bluetooth® communications system (Hayes discloses the use of Bluetooth communications, see paragraphs 28, 58 and 120.);
28. 	wherein the electrical connection is an Ethernet connection (Local network #72 can be comprised of an ethernet, so at least part of the server-bed communication system can be physical, see Hayes, paragraph 52.);
29. 	wherein the mobile computing device is associated with expanded functionality to perform maintenance and diagnostic operations on the patient support system (Kiani discloses provision of a caregiver interface for control of the patient device dependent on authority of being a caregiver provided on a device pursuant to the system registering the physician tokay, see paragraph 219 and Fig. 14. It is the Office’s position that this control is associated with functionality of the device.);
30. 	wherein the server is operable to send a software update to the patient support system via the mobile device (Hayes is operative to install/update software after authorization, see paragraphs 114-116. Leib discloses portable portals to provide care to a patient, wherein the portal communicates between the server and the patient support system, see paragraphs 17, 125 and 226-231 and Figs. 60-61B.);
31. 	wherein a user may review and authorize the software update to the patient support system via the mobile computing device (Hayes is operative to install/update software after authorization, see paragraphs 114-116. Leib discloses portable portals to provide care to a patient, wherein the portal communicates between the server and the patient support system, see paragraphs 17, 125 and 226-231 and Figs. 60-61B.);


Claims 13, 32, 33 and 39 are rejected under 35 U.S.C. 103 as being obvious over Hayes/Leib, further in view of Leib et al. (U.S. PG-Pub 2010/0212087 A1), hereinafter Leib.

As per claims 13, 32 and 33, Hayes/Leib disclose claim 8, discussed above. Hayes/Leib also discloses:
13.	wherein the patient support system includes a user interface and wherein the remote server is operable to enable the mobile computing device to access functionality of the patient support system that is not accessible from the user interface, the functionality accessible being dependent on the authority level of the mobile computing device (Hayes discloses a user interface with a remote server and a mobile computing device; Leib discloses the mobile device accessing functionality remotely, as indicated above.); and
32, 33, 39.mobile computing device, patient support system, communications circuitry, one-to-one communications link (Hayes, as shown above.).

Hayes/Leib fail to explicitly disclose:
13.	providing functionality of the patient support system that is not accessible from the user interface, the functionality accessible being dependent on the authority level of the user;
32. 	medical device is within a range of communication of the mobile computing device, and the one-to-one communications link with the second communications circuitry of the patient support system is established after an user is prompted to accept pairing with the patient support system; 
33. 	communications are established by physically contacting the mobile computing device with the patient support system; and
39. 	wherein the mobile device is operable to pair with a beacon, the beacon operable to transmit a signal to the mobile computing device indicative of the patient support system.

Kiani teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
13.	providing functionality of the patient support system that is not accessible from the user interface, the functionality accessible being dependent on the authority level of the user (Kiani discloses provision of a caregiver interface dependent on authority of being a caregiver provided on a device pursuant to the system registering the physician tokay, see paragraph 219 and Fig. 14.);
32. 	medical device is within a range of communication of the mobile computing device, and the one-to-one communications link with the second communications circuitry of the patient support system is established after an user is prompted to accept pairing with the patient support system (Kiani discloses geofence pairing via a clinician token, which would comprise accepting of pairing, see Fig. 14.); 
33. 	communications are established by physically contacting the mobile computing device with the patient support system (Given the geofence system of Kiani, it would be obvious to arrive at a system that requires physical contact to pair by, at least, requiring the geofence distance to be less than the size of one of the connected devices, see Fig. 14.); and
39. 	wherein the mobile device is operable to pair with a beacon, the beacon operable to transmit a signal to the mobile computing device indicative of the patient support system (Kiani discloses pairing with a beacon, see Fig. 14.);
in order to provide increased communication capabilities in a healthcare environment.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient support apparatus with remote communications of Hayes/Leib to include providing functionality of the patient support system that is not accessible from the user interface, the functionality accessible being dependent on the authority level of the user; a medical device is within a range of communication of the mobile computing device, and the one-to-one communications link with the second communications circuitry of the patient support system is established after an user is prompted to accept pairing with the patient support system; communications are established by physically contacting the mobile computing device with the patient support system, and a pairing beacon, as taught by Kiani, in order to arrive at a patient support apparatus with remote communications that provides provide increased communication capabilities in a healthcare environment. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 34-38 are rejected under 35 U.S.C. 103 as being obvious over Hayes/Leib, further in view of Sampath et al. (U.S. PG-Pub 2010/0234718 A1), hereinafter Sampath.

As per claims 34-36, Hayes/Leib disclose claim 8, discussed above. Hayes/Leib also discloses:
34. 	wherein the patient support system is a first patient support system and includes a first controller, the first controller operable to control functionality of the first patient support system and to communicate data to the server, ..., and upon completion of the processing of the data, the server is operable to return the results of the processed data to the first controller of the first patient support system (Hayes, Fig. 9 and paragraphs 117-121 disclose the transmission of data from the bed, and processing of data by the remote server. Leib discloses portable portals to provide care to a patient, wherein the portal communicates between the server and the patient support system, see paragraphs 17, 125 and 226-231 and Figs. 60-61B.);
35. 	wherein the system further comprises a second patient support system including a second controller, the second controller operable to control functionality of the second patient support system, wherein the second controller of the second patient support system is operable to communicate data to the server, the data communicated to the server being processed by the server ..., and upon completion of the processing of the data, the server is operable to return the results of the processed data to the second controller of the second patient support system  (Hayes, Fig. 9 and paragraphs 117-121 disclose the transmission of data from the bed, and processing of data by the remote server. Hayes is operable with n beds, see Fig. 4 at least. Leib discloses portable portals to provide care to a patient, wherein the portal communicates between the server and the patient support system, see paragraphs 17, 125 and 226-231 and Figs. 60-61B.);
36. 	wherein the first controller and the second controller transfer data to the server which is associated with non-critical functionality of the first patient support system and the second first patient support system to reduce the processing load on the controllers (Hayes, Fig. 9 and paragraphs 117-121 disclose the transmission of data from the bed, and processing of data by the remote server. Hayes is operable with n beds, see Fig. 4 at least.);
37. 	wherein the mobile computing device is paired with the first patient support system or the second patient support system (Hayes, device #126 of Fig. 9.);
38. 	wherein the mobile computing device acts as a user interface for the patient support system with which the mobile computing device is paired (Hayes discloses the mobile computing device and transmitting data with a server; Leib discloses the caregiver interface that communicates received and transmitted data between the bed and the server; as indicated above.);

Hayes/Leib fail to explicitly disclose:
	34, 35.	processor offloading.

Sampath teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide processor offloading (See paragraphs 43-44.) in order to ensure continual data communications in the healthcare environment.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient support apparatus with remote communications of Hayes/Leib to include providing processor offloading in order to arrive at a patient support apparatus with remote communications that can ensure continual data communications in the healthcare environment. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
15 June 2022